Citation Nr: 9916773	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1949 to 
October 1952.  An unappealed rating decision of December 1992 
was the last final disallowance of applications to reopen 
claims seeking service connection for a back disorder, 
residuals of a head injury, and hemorrhoids.  

By rating decisions entered in June 1994 and January 1995, 
the RO again determined that new and material evidence had 
not been submitted to reopen the claims for service 
connection for a back disorder, residuals of a head injury, 
and hemorrhoids.  The veteran timely appealed these adverse 
determinations to the Board of Veterans' Appeals (Board).  
The Board issued a decision in February 1998 which also found 
that new and material evidence had not been submitted to 
reopen the service connection claims.  

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, the Court issued an order, pursuant to a motion 
for remand by the Secretary of Veterans Affairs.  [redacted].  The 
motion and the Court's order are discussed below.  


REMAND

The Court has held that, once a denial of service connection 
has become final, as in this case, the claim cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 C.F.R. § 3.156(a) provides, in pertinent 
part, that there must be added to the record new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

In a recent decision, the Court held that the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (which 
invalidated the legal test previously used to determine the 
"materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

The RO's February 1995 statement of the case, furnished by 
the RO to the veteran and his representative, was based on 
the standard for determining materiality of evidence which 
was struck down in Hodge.  Further, the Secretary's motion, 
embodied in the Court's November 18, 1998 order, sets forth 
that the Board's determination, that the appellant had not 
presented new and material evidence, relied squarely on a 
test for materiality of evidence which had been overruled by 
the Hodge decision.  The Court's order directs remand 
pursuant to Hodge, as well as to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), which holds that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply.

The Board notes that the February 1995 statement of the case 
and the Board's February 1998 decision applied the correct 
standard of review at the time they were issued, because the 
Hodge case was not decided by the Federal Circuit until 
September 16, 1998.  However, this fact does not change the 
requirement that this case must again be remanded.

Accordingly, the case is REMANDED for the following action:

The RO should review the record and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claims for service connection 
for the disorders listed on the title 
page of this decision.  The RO is 
directed to make a decision on these 
issues based on consideration of the 
holdings in Hodge and Elkins and on 
38 C.F.R. § 3.156.  In the event new and 
material evidence is found to have been 
presented under that regulation with 
respect to any of the claimed disorders, 
it must be determined whether the claim 
therefor is well-grounded.  If so, the 
merits of the claim(s) should be 
addressed, once it is determined that the 
duty to assist has been satisfied.  If 
action taken remains adverse to the 
veteran with respect to any of the above, 
he and his accredited representative 
should be furnished a supplemental 
statement of the case discussing the 
evidence of record in light of the 
applicable legal criteria.  Adequate 
reasons and bases to explain the adverse 
determinations should be provided, along 
with an appropriate period of time within 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
comply with a precedent decision of the Court and to ensure 
due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


